PER CURIAM: *
Pedro Ochoa-Cornejo (Ochoa) appeals his guilty plea conviction for illegal reentry *497into the United States following an aggravated felony conviction in violation of 8 U.S.C. § 1326. For the first time on appeal, Ochoa argues that the sentencing provisions of 8 U.S.C. § 1326(b)(1) & (2) are unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000). Ochoa acknowledges that his argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998), but he seeks to preserve the issue for Supreme Court review. Apprendi did not overrule Almendarez-Torres. See Apprendi, 530 U.S. at 489-90; United States v. Dabeit, 231 F.3d 979, 984 (5th Cir.2000). Accordingly, the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *497published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.